UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 3, 2009 ESSEX PROPERTY TRUST, INC. (Exact Name of Registrant as Specified in its Charter) 001-13106 (Commission File Number) Maryland 77-0369576 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 925 East Meadow Drive, Palo Alto, California 94303 (Address of Principal Executive Offices) (Zip Code) (650) 494-3700 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 7.01. Regulation FD Disclosure. On June 3, 2009, officers of Essex Property Trust, Inc., a Maryland corporation (the "Registrant"), provided a handout for the 2nstitutional Investor Forum that included written communications comprised of slides which are furnished as Exhibit 99.1 to this Report on Form 8-K. The information furnished pursuant to this Item, including Exhibit 99.1, shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Act of 1934, or otherwise subject to the liabilities of that Section. The information in this Current Report on Form 8-K shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. The exhibit listed below is being furnished with this Form 8-K. Written communication comprised of slides given out at the 2nstitutional Investor Forum furnished pursuant to Item 7.01 of this Form 8-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 3, 2009 Essex Property Trust, Inc. By:/s/ Michael T. Dance Michael T. Dance Executive Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Written communication comprised of slides given out during a presentation for the 2nstitutional Investor Forum on June 3, 2009 furnished pursuant to Item 7.01 of this Form 8-K.
